DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 1, the step “the dropping or routing of independent streams from the source intermediary to one, or more, destination intermediaries using shared TCP connections” is not clear how to drop by using share TCP connection.
- Regarding to claim 1, the step “the prioritization of each stream” is not clear how to priority each steam. 
- Regarding to claim 1, the step “otherwise without the benefit of compression and prioritization intermediaries” fails to particularly point out the invention of the claim.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: such steps the identification, classification, the association, the dropping or routing, the prioritization, the compression, the transmission rate limiting, the buffering and expanding are not connected to each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Pub. No. 20090158415) in view of Bhatia et al. (Pub. No. 20180115494).
- With respect to claims 1, 3, 7, Pan teaches a method of optimizing IP data transmission from source(s) to destination(s) over networks (e.g. Fig. 1 shows the IP data transmit from endpoints 102) comprising: the identification and classification of IP traffic by five tuple, and packet content signature by a source intermediary (e.g. network device 108 in fig. 1 determine IP packet see par. 16); the association of discrete packets from various sources into independent streams of traffic using their classifications (e.g. multiple flows in Fig. 3); the dropping or routing of independent streams from the source intermediary to one, or more, destination intermediaries using shared TCP connections (see par. 12); the prioritization of each stream within the shared TCP connection between intermediaries (e.g. par. 16 “Network device 108(1) classifies each IP packet into a respective traffic flow based on 5 -tuple information in a header” 
- With respect to claim 2, Bhatia teaches associating each TCP connection from an intermediary to an LTE bearer using TOS or DS packet indications (see par. 24, 26).  
- With respect to claim 5, Pan implicitly fails to teach where the stream prioritization has 256 levels within each TCP connection between intermediaries, however it would have been well known in the art before the effective filling date to know there is 256 levels in TCP connection.  
- With respect to claim 8, Pan teaches where the intermediaries report status to a network performance monitor to report compression efficiency, packet backlog, and other network performance factors (see par. 27).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Pub. No. 20090158415) and Bhatia et al. (Pub. No. 20180115494) in further view of Reddy et al. (Pub. No. 20170331780).
- With respect to claim 6, Pan and Bhatia teaches all limitation of claim 1 but fails to teach where each TCP connection between intermediaries is encrypted using TLS 1.3, Reddy teaches TLS 1.3 encrypted (see par. 13-14) therefore it would have been obvious to a person of ordinary skill in the art before the effective filling data to implement the method of encrypted packets for transmission between network devices for protection information in the network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471